DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadershahi (US 2018/0144676).

	Regarding claims 1 and 13
	Nadershahi shows the LED (light emitting diode) display driving device and LED display device that controls grayscale of a pixel by distributing the grayscale to N subframes (N is a natural number of 2 or greater) (see for example para. 0020-0023), the LED display driving device comprising: a memory (302) configured to store grayscale values of pixels (see para. 0034 and 0037); a plurality of channel circuits (taken to be a plurality of channels connected to the driver circuit coupled to a plurality of scan lines, see para. 0005 and 0027), each configured to perform pulse width modulation (PWM) control on power supplied to each pixel according to a PWM control value (see para. 0021-0023); and a precalculator configured to read K grayscale values at a time (K is a natural number) (see para. 0034), to calculate PWM control values in one subframe from the grayscale values (see para. 0021-0023 and 0034), and to forward the PWM control values to the channel circuits (see Figs. 3 and 7 and para. 0026-0028, 0034 and 0037-0038).

	
	Regarding claim 6
	Nadershahi further shows, wherein the precalculator stores the PWM control values in latches and the channel circuits read the PWM control values from the latches (taken to be Ping and Pong Memory 302, see Fig. 2 and para. 0034, 0037 and 0048).

	Regarding claim 7
	Nadershahi further shows, wherein the memory comprises two areas, each used alternately as a reading area and a writing area (see for example para. 0034), wherein, when one area is used as a reading area (see for example para. 0034), the other area is used as a writing area and vice versa (see for example para. 0034), and the precalculator reads the grayscale values from the reading area (see for example para. 0034).


	Regarding claim 8
	Nadershahi further shows, a communication circuit configured to receive image data comprising the grayscale values and a communication clock (see Figs. 1 and 3 and para. 0021, 0028, 0029 and 0035); and a clock multiplier configured to generate an internal clock by increasing the frequency of the communication clock by R (R is a natural number of 2 or greater) times and to forward the internal clock to the precalculator (see for example para. 0020 and 0029).


	Regarding claim 14
	Nadershahi further shows, wherein the data processing device transmits option information comprising the number of the subframes to the driving device (see for example para. 0020, 0024, 0025, 0035 and 0048).

	Regarding claim 15
	Nadershahi further shows, wherein the data processing device transmits a communication clock along with the image data to the driving device (see Figs. 1 and 3 and para. 0021, 0028, 0029 and 0035) and the driving device generates an internal clock by increasing the frequency of the communication clock by M (M is a natural number of 2 or greater) times (see for example para. 0020 and 0029).




Allowable Subject Matter

Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-5 and 9-12
The prior art or record taken alone or in combination does not teach or suggest the LED display driving device as recited in claim 1, having the further limitations as set forth in claims 2-5 and 9-12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2011/0074799) and Kumakura (US 2008/0198117), both show a display device having a memory for storing grayscale value and a PWM unit for controlling the brightness of the display.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687